95 S.W.3d 809 (2003)
351 Ark. 561
Richard L. HAMILTON
v.
Teddy D. JONES.
No. 02-749.
Supreme Court of Arkansas.
January 23, 2003.
S. Butler Bernard, Jr., for appellant.
No response.
PER CURIAM.
Court reporter Iris Brooks failed to timely complete the transcript in the above-captioned case. Ms. Brooks was ordered to show cause why she should not be held in contempt of court for failing to comply with our order granting writ of certiorari to complete the record. See Hamilton v. Jones, 351 Ark. 382, 93 S.W.3d 694 (2002). The final deadline to return the writ was December 8, 2002. On December 6, attorney for the plaintiff, S. Butler Bernard, Jr., spoke with Ms. Brooks about procuring the record for filing, at which time she explained it would not be ready until the following week. Mr. Bernard subsequently filed a motion for extension of time in which to return the writ. On January 9, 2003 the record was tendered to our clerk. At the show-cause hearing on January 16, 2003, Ms. Brooks pleaded guilty and offered mitigating circumstances to account for the delay. Ms. Brooks explained that she worked very long days that sometimes begin at 4:30 in the morning and extend until 11:00 at night. She candidly stated to the court that she was ill and too tired to continue working and had to stop. She also stated that she has two disabled children for whom she provides care.
We accept Ms. Brooks guilty plea to the charge of contempt of court, and in light of the mitigating circumstances of this case, we impose a reduced fine of $100.00 and *810 refer the matter to the Board of Certified Court Reporter Examiners.